COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
MOSES JACK POPP,                                                 No. 08-19-00298-CR
                                                 §
                          Appellant,                               Appeal from the
                                                 §
v.                                                               210th District Court
                                                 §
THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                           State.                                (TC# 20180D02517)
                                                 §


                                          O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until May 4, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Yvonne Rosales, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before May 4, 2021.

       IT IS SO ORDERED this 1st day of April, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.